



Exhibit 10.2




FIRST AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of May 3, 2016 (the "Effective Date"), by and
between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
"Company"), and RAYMOND R. QUIRK (the “Employee”) and amends that certain
Amended and Restated Employment Agreement dated as of October 10, 2008 (the
“Agreement”). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
1.Section 8(c) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof: “Termination due to Death or Disability. If the
Employee’s employment is terminated due to death or Disability, the Company
shall pay the Employee (or to the Employee’s estate or personal representative
in the case of death), within (30) thirty business days after the Date of
Termination, (i) any Accrued Obligations and (ii) a prorated Annual Bonus based
on (A) the target Annual Bonus opportunity in the year in which the Date of
Termination occurs or the prior year if no target Annual Bonus opportunity has
yet been determined and (B) the fraction of the year the Employee was employed.
Additionally, subject to Section 8(e) hereof, all stock option, restricted
stock, profits interest and other equity-based incentive awards granted by the
Company and Black Knight Financial Services, Inc. that were outstanding but not
vested as of the Date of Termination shall become immediately vested and/or
payable.”


IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL FINANCIAL, INC.


By: __________________________
Its: Chief Executive Officer
 
RAYMOND R. QUIRK
______________________________






